Citation Nr: 9927445	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  97-22 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1940 to 
November 1945, with subsequent periods of inactive duty and 
brief periods of active duty, while serving with the Reserves 
through 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Des Moines, Iowa, which denied service connection for 
hypertension.

The veteran appeared and testified before the undersigned 
Board Member at a September 1997 Videoconference.  

This matter was before the Board in December 1997, at which 
time the Board remanded the issue to the RO for additional 
development.  The additional development having been 
completed, the matter is again before the Board for appellate 
adjudication.  


FINDINGS OF FACT

1.  Hypertension was not present during the veteran's service 
or manifested for many years thereafter, and the veteran's 
current hypertension has not otherwise been shown to be 
related to the veteran's period of active military service.

2.  Hypertension is not etiologically related to any disease 
or illness of service origin.  



CONCLUSIONS OF LAW

1.  The veteran's hypertension was not incurred in or 
aggravated by the veteran's period of active military 
service.  38 U.S.C.A. §§  1101, 1110, 1112, 1113, 1137, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 
(1998); Allen v. Brown, 7 Vet. App. 439 (1995).

2.  The veteran's hypertension was not proximately due to, or 
the result of, a service-connected disability.  38 C.F.R. 
§ 3.310 (1998); Allen, 7 Vet. App. at 439.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends his currently diagnosed hypertension was 
sustained while he was inservice, or in the alternative, as 
secondary to his other service-connected disabilities.

At the outset, the Board finds that the veteran's claim for 
service connection for hypertension is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  That is, the veteran 
has presented a claim that is plausible; capable of 
substantiation or meritorious on its own.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Board is also 
satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist the veteran mandated by 
38 U.S.C.A. § 5107(a).

The law provides that an appellant is entitled to service 
connection for a disease or injury incurred or aggravated 
while in service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  That an injury occurred in service 
alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Further, where a veteran who served for ninety (90) days or 
more during a period of war (or during peacetime service 
after December 31, 1946) develops certain chronic conditions, 
such as cardiovascular disease (including hypertension), to a 
degree of 10 percent or more within one year from separation 
from service, such diseases may be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Additionally, service connection may be 
granted for a disorder found to be proximately due to, or the 
result of, a service-connected disability, including on the 
basis of aggravation.  38 C.F.R. § 3.310; Allen, 7 Vet. App. 
at 439.  

The veteran's service medical records (SMRs) are devoid of 
any indication that the veteran complained of, was treated 
for, or diagnosed with, hypertension, including those records 
pertaining to the veteran's three-month removal from flight 
status, dated between September and December of 1942.  An 
August 1940 enlistment examination report showed that the 
veteran's heart was clinically evaluated as normal, and that 
his sitting blood pressure was 118/70.  An October 1945 
examination report upon separation from service showed that 
the veteran's heart was clinically evaluated as normal, and 
that his sitting blood pressure was 138/80.  Quadrennial 
examination reports, dated in April 1952, March 1957 and July 
1959, all show that his heart was clinically evaluated as 
normal, and that his sitting blood pressure was 142/86, 
132/78, and 124/76, respectively.  

An October 1995 VA general medical examination report stated 
that the veteran did not have actual hypertensive symptoms or 
cardiovascular difficulties.  His blood pressure was 150/80 
right arm, sitting, with respiration of 10 and a pulse of 62.  
The sinus rhythm was normal.  The pertinent diagnoses were 
essential hypertension, treated, controlled, and without end-
organ damage.

The claims folder contains records from L. G. Heikes, M.D., 
dated between December 1984 and August 1995, which reveal 
that the veteran received ongoing treatment for hypertension 
beginning in 1987.  A September 1995 letter from Dr. Heikes, 
stated that the veteran has been treated for hypertension for 
the last eight years, and that the veteran has a history of 
very stressful experiences in World War II.  Dr. Heikes 
further stated that, "[c]ertainly stress and chronic anxiety 
can contribute to an elevated blood pressure.  Currently, 
[the veteran's] blood pressure is under control and he 
continues to be treated medically from this." 

At his personal hearings in September 1996 and September 
1997, the veteran stated that he was grounded for anxiety and 
hypertension in 1942, and that his hypertension may also be 
related to his PTSD.  In a letter, dated in May 1997, the 
veteran alleged that his hypertension may also be the result 
of his hearing loss and arthritis of the left hip.

On an April 1998 VA heart and hypertension examination, the 
examiner recounted the veteran's medical history of 
hypertension, noting that hypertension appeared long after 
service, some 15 years before the instant examination.  The 
examiner noted that the veteran's hypertension is controlled 
and that there was no evidence to indicate that his 
hypertension is other than essential hypertension of unknown 
cause.  His Blood pressure readings were 164/90, 170/90, and 
162/92.  The diagnosis was essential hypertension without 
end-organ damage, compensated, uncomplicated, and of unknown 
etiology.  The examiner opined that there is no evidence 
showing the veteran's hypertension was incurred in, or as a 
result of service, nor is there evidence to support the 
notion that the veteran's hypertension is a manifestation of 
any of the other conditions he currently suffers from, 
including PTSD and glomerulonephritis.  

After careful review of the evidence of record, the Board 
finds, for the foregoing reasons, that the veteran's claim of 
entitlement to service connection for hypertension is not 
warranted.  

First, presumptive service connection for hypertension is not 
warranted as there is no evidence that the veteran suffered 
from hypertension to a degree of 10 percent or more within 
one year from separation from service.  

Second, although Dr. Heikes' opinion suggests that the 
veteran's hypertension could be the result of his anxiety or 
nervousness, it is deficient because it does not appear to 
have been based on a review of the veteran's service medical 
records, nor does it clearly indicate whether the veteran's 
hypertension was in fact caused or aggravated by his service, 
his PTSD, or other service-connected disorder, and because it 
does not discuss the 42-year time gap between the veteran's 
separation from service and his first treatment for 
hypertension in 1987.  Moreover, although the Board has 
accepted Dr. Heikes' opinion as sufficient for purposes of 
finding the veteran's claim well grounded, when considering 
the merits of this opinion, the Board must find that it is 
indecisive and speculative, and thus, standing alone, is 
insufficient evidence to warrant a grant of service 
connection for hypertension.  The Board stresses here that 
the truth of the evidence is not presumed when reviewing the 
merits of a claim (as opposed to determining whether a claim 
is well-grounded).  Again, Dr. Heikes opinion merely 
indicates that the veteran's current hypertension "could 
be" related to service-connected PTSD; it does not indicate 
that he was medically convinced there was such a 
relationship.  Dr. Heikes' opinion, therefore, must be viewed 
in the context of the overall evidence.  

Third, the Board finds the April 1998 VA heart and 
hypertension examination report to be very persuasive 
evidence weighing against the veteran's claim, in that it 
poignantly explained that the veteran was suffering from 
essential hypertension of unknown etiology, and specifically 
opined that the veteran's hypertension is unrelated to 
service or any service-connected disabilities. 

In sum, the Board finds that the preponderance of the 
evidence is against entitlement to service connection for 
hypertension, as the weight of the evidence is against a 
finding for a connection between the veteran's current 
hypertension and service, or any service-connected 
disability. 

The Board has also considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of equipoise of the 
positive evidence with the negative evidence so as to 
otherwise provide a basis for favorable resolution of the 
veteran's appeal. 


ORDER

Entitlement to service connection for hypertension is denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

